IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

VICTOR PARKER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-2184

JULIE L. JONES, SECRETARY,
DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed February 16, 2016.

An appeal from the Circuit Court for Taylor County.
Gregory S. Parker, Judge.

Victor Parker, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.